Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/983388 filed on 08/03/2020 which is a CON of 15/537,962 filed on 06/20/2017 (now US Patent 10,774,365)
which is a 371 of PCT/US15/66949 filed on 12/19/2015 which claims US priority benefit of US Provisionals 62/198,097 filed on 07/28/2015 and 62/094,980 filed on 12/20/2014.
	Claims 1-56 and 61-70 are cancelled.
	Claims 57-60 and 71-84 are pending and under examination.
Information Disclosure Statement
	The IDS statements filed on 08/10/2021 and 05/04/2022 have been considered by the examiner.
Claim Objections
Claim 57 is objected to because of the following informalities:  The term “and the DNA targeting sequences for depletion” appears to have intended “and the DNA targeted sequences for depletion”.  Appropriate correction is required.
Regarding claim 78, for improved clarity, the claim should be amended to proper Markush language as follows: a sample selected from the group consisting of whole blood….
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 72 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites the limitation "the DNA" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 72 depends from claim 57.  Claim 57 recites two types of DNA and it is unclear which of these types of DNA are providing antecedent basis for “the DNA” of claim 72.
Claim 78 recites the limitation "the DNA" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 78 depends from claim 57.  Claim 57 recites two types of DNA and it is unclear which of these types of DNA are providing antecedent basis for “the DNA” of claim 78.

35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 83 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 83 fails to further limit the subject matter of claim 57 because claim 87 already requires that the targeted sequences for depletion and the sequences of interest are adaptor ligated.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 57-60 and 71-84 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0356867 to Peter et al (filed on May 29, 2014; published 12/04/2014).)
Regarding base claims 57 and 83, Peter et al discloses a composition comprising a mixture of DNA targeted sequences.  Peter et al disclose methods of using these mixtures of DNA fragments to deplete from a biological sample from an organism a subset of unwanted sequence (e.g., unwanted repeat sequences) by targeting sequences to be depleted with a CRISPR/Cas system and thus to enrich for sequences of interest.  For example, Peters et al recite in paragraph 0056:
[0056] …//… In some embodiments, the fraction containing the bound fragment is used for further analysis, and the fraction that does not contain the selected region may be discarded. In other embodiments, the Cas9-gRNA is targeted towards undesired sequences (for example, highly repeated regions), and thus the fraction that contains the bound fragment is discarded, while the other fraction is used for further analysis. 


Peter disclose that DNA sequences for depletion and DNA sequences of interest where the DNA targeted sequences for depletion and the DNA sequences of interest are adapter-ligated.   For example, Peter et al recite in paragraph [0060]:
Depending on how the isolated fragment is going to be used, the sample containing fragments of genomic DNA may already be adaptor-ligated in that the molecules in the sample may contain an adaptor at one or both ends prior to being combined with the Cas9-gRNA complexes. In other embodiments, the isolated fragment may be ligated to an adaptor after it has been isolated.
Peter et al discloses that the DNA targeting sequences for depletion are complexed to a gRNA-CRISPR/Cas system protein complex and the sequences of interest comprise less than 50% of the DNA in the composition.  For example, Peter et al disclose partitioning of genomic DNA, stating “[f]or example, one part of the genome may be completely separated from the remainder of the genome, or one part of the genome may be separated from only 50% of the genome, or the remainder of the genome may be depleted or reduced in concentration, relative to the selected part. The term "partitioning" encompasses enriching.
	[0065] In certain embodiments, the sample may comprise a pool of fragmented genomic DNA from a plurality of samples, wherein the fragments in the sample have a molecular barcode to indicate their source. In some embodiments the double-stranded DNA being analyzed may be derived from a single source (e.g., a single organism, virus, tissue, cell, subject, etc.), whereas in other embodiments, the nucleic acid sample may be a pool of nucleic acids extracted from a plurality of sources (e.g., a pool of nucleic acids from a plurality of organisms, tissues, cells, subjects, etc.), where by "plurality" is meant two or more. As such, in certain embodiments, a nucleic acid sample can contain nucleic acids from 2 or more sources, 3 or more sources, 5 or more sources, 10 or more sources, 50 or more sources, 100 or more sources, 500 or more sources, 1000 or more sources, 5000 or more sources, up to and including about 10,000 or more sources. Molecular barcodes may allow the sequences from different sources to be distinguished after they are analyzed.

Regarding claim 58, Peter et al discloses that the targeted sequences for depletion are from a host organism and the sequences of interest are from a non-host organism.  (See para 0065, just above).
Regarding claim 59, Peter et al discloses Cas9. (See  para 0056).
Regarding claim 60, Peter et al discloses that the CRISPR/Cas system is thermostable.  (See para 0034, reciting Cas9 from Streptococcus thermophilus).
Regarding claim 71, Peter et al discloses that the composition comprises at least 10 unique CRISPR/Cas system protein-gRNA complexes.
Regarding claim 72, Peter et al discloses that the DNA is from a biological sample.  (See para 0050-0051).
Regarding claim 73, Peter et al discloses that the non-host organism nucleic acid comprises microbial nucleic acid sequences.
Regarding claim 74, Peter et al discloses that the gRNAs are complementary to mitochondrial DNA.  (See para 0050, line 2).
Regarding claim 75, Peter et al discloses that the gRNAs are complementary to DNA corresponding to ribosomal RNA sequences, sequences encoding globin proteins, sequences encoding a transposon, sequences encoding retroviral sequences, sequences comprising telomere sequences, sequences comprising sub-telomeric repeats, sequences comprising centromeric sequences, sequences comprising intron sequences, sequences comprising Alu repeats, sequences comprising SINE repeats, sequences comprising LINE repeats, sequences comprising dinucleic acid repeats, sequences comprising trinucleic acid repeats, sequences comprising tetranucleic acid repeats, sequences comprising poly-A repeats, sequences comprising poly-T repeats, sequences comprising poly-C repeats, sequences comprising poly-G repeats, sequences comprising AT-rich sequences, or sequences comprising GC-rich sequences.  For example, paragraph 0129 recites:
[0129] This method may be used to effectively remove repetitive sequence from a sample, where the term "repetitive sequence" refers to a segment of DNA containing a sequence of nucleotides that is repeated for at least 5, 10, 15, 20, 30, 40, 50, 60, 80, or 100 or more times. Repetitive sequences can include single nucleotide repeats (homopolymer stretches, e.g., poly A or poly T tails), di-nucleotide repeats (e.g., ATAT or AGAG), tri-nucleotide repeats, tetranucleotide repeats, telomeric repetitive elements and the like. Repetitive sequences also include, but not limited to, ALU, LINE (long interspersed genetic elements, which are non-coding), SINE (short interspersed genetic elements, which also are non-coding), and certain transposons such as L and P element sequences. ALU elements are a type of SINE element, roughly 300 base pairs in length.

Regarding claim 76, Peter et al discloses that the sequences of interest comprise less than 30% of the total DNA (See para 0095, 0129).
Regarding claim 77, Peter et al discloses that the sequences of interest comprise less than 10% of the total DNA. (See para 0095, 0129).
Regarding claim 78, Peter et al discloses that the DNA is from a sample selected from tissue. (See 0050).
Regarding claim 79, Peter et al discloses that the CRISPR/Cas system protein is catalytically dead or is a CRISPR/Cas system protein nickase.  (See para 0071, lines 2-3) 
Regarding claim 80, Peter et al discloses that a first (host) organism can be a human, mouse, and rat.  (See 0050-51; 0065).
Regarding claim 81, Peter et al discloses that a second (non-host organism) can be a bacteria, a virus or a eukaryotic parasite or pathogen.  (See 0050-51; 0065).
Regarding claim 82, Peter et al discloses that the composition comprises at least 102 unique CRISPR/Cas system protein-gRNA complexes.  For example see para 0067; 0071, lines 4-5, showing at least 100 unique gRNA complexes and [0059]:
[0059] As would be apparent, the method may be used to isolated several different fragments (i.e., at least 2, at least 5, at least 10, at least 50, at least 100 or at least 1,000 or more non-overlapping) fragments from the sample, where each fragment is bound by a plurality of different Cas9-gRNA complexes.

Regarding claim 84, Peter et al discloses that the adapter-ligated sequences range from 50-1000bp.  For example, [0066] recites:
Although the method may be effectively practiced on any double-stranded DNA fragment that is of any length, e.g., greater than 1 kb in length, the method finds particular utility when practiced on longer DNA molecules that are of, e.g., 5 kb to 200 kb, or longer. For example, the double-stranded DNA used in the method may a fragment of a genome that is in the range of 5 kb to 10 kb, 10 kb to 50 kb or 50 kb to 200 kb in length, or longer. Such fragments may be made by fragmenting a genome using physical methods (e.g., sonication, nebulization, or shearing), chemically, enzymatically (e.g., using a rare-cutting restriction enzyme, an engineered nuclease such as a ZFN, TALEN, or programmed Cas9-gRNA) or using a transposable element.

The level of skill in the art was high before the effective filing date of the presently claimed invention.  One of ordinary skill in the art having the Peter et al reference before this effective filing date would have been motivated to use a CRISPR/Cas9 complex to target for depletion unwanted DNA sequences in a biological sample and thus to enrich for DNA sequences of interest in the sample for the rationale of being able to perform further analysis on the fraction of DNA of interest without having interference from unwanted DNA sequences in the sample.  It would have been prima facie obvious for one of ordinary skill in the art to have practiced this Peter et al embodiment using the elements described in Peter et al for obtaining and enriching DNA sequences of interest because Peter et al suggests this embodiment in paragraph [0056] (shown above, last sentence).
It is considered that in view of the high skill level in the art, one of ordinary skill in the art having the Peter et al reference would have had a reasonable expectation of success to combine the elements of Peter et al to arrive at the presently claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 57, 58, 71-78, and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,774,365.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods that comprise products which anticipate the instant claims.  
For example, patented claim 1 recites a sample comprising DNA sequences of interest and targeted sequences for depletion, where the sequences of interest comprise less than 50% of the sample, where the sequences of interest and targeted sequences for depletion are adapter-ligated.  Further, patented claim 1 recites the sample comprises a plurality of CRISPR/Cas system protein-gRNA complexes.  Thus patented claim 1 anticipates the composition of instant base claim 57 being a composition comprising a mixture of DNA targeted sequences for depletion and DNA sequences of interest where the DNA targeted sequences for depletion and the DNA sequences of interest are adapter-ligated, and the DNA targeting sequences for depletion are complexed to a gRNA-CRISPR/Cas system protein complex and the sequences of interest comprise less than 50% of the DNA in the composition.
Instant claim 58 is anticipated by patented claim 4 which recites that the targeted sequences for depletion are from a host organism and the sequences of interest are from a non-host organism.
Instant claim 71 is anticipated by patented claim 11 which recites that the composition comprises at least 10 unique CRISPR/Cas system protein-gRNA complexes.
Instant claim 72 is anticipated by patented claim 3 which recites that the DNA is from any one of a biological, clinical, forensic, or environmental sample.
Instant claim 73 is anticipated by patented claim 5 which recites that the non-host organism nucleic acid comprises microbial nucleic acid sequences.
Instant claim 74 is anticipated by patented claim 6 which recites that the gRNAs are complementary to mitochondrial DNA.
Instant claim 75 is anticipated by patented claim 7 which recites that the gRNAs are complementary to DNA corresponding to ribosomal RNA sequences, sequences encoding globin proteins, sequences encoding a transposon, sequences encoding retroviral sequences, sequences comprising telomere sequences, sequences comprising sub-telomeric repeats, sequences comprising centromeric sequences, sequences comprising intron sequences, sequences comprising Alu repeats, sequences comprising SINE repeats, sequences comprising LINE repeats, sequences comprising dinucleic acid repeats, sequences comprising trinucleic acid repeats, sequences comprising tetranucleic acid repeats, sequences comprising poly-A repeats, sequences comprising poly-T repeats, sequences comprising poly-C repeats, sequences comprising poly-G repeats, sequences comprising AT-rich sequences, or sequences comprising GC-rich sequences.
Instant claims 76 and 77 are anticipated by patented claim 8 which recites that the sequences of interest comprise less than 10% of the total DNA.
Instant claim 78 is anticipated by patented claim 9 which recites that the DNA is from a sample selected from whole blood, plasma, serum, tears, saliva, mucous, cerebrospinal fluid, teeth, bone, fingernails, feces, urine, tissue, and a biopsy.
Instant claim 83 is anticipated by patented claim 1 which recites that the targeted sequences for depletion and the sequences of interest are adaptor ligated.  

Claims 57-60, 71, 72, 76-84 are rejected are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,669,571.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods that comprise products which anticipate the instant claims or which in combination with the specified claims below render obvious the instant claims.  
For example, patented claim 11 recites a sample comprising DNA sequences of interest (non-host, uncut by CRISPR/Cas system) and targeted sequences for depletion (host, being cut by CRISPR/Cas system), where the sequences of interest (non-host) comprise less than 50% of the sample, where the sequences of interest and targeted sequences for depletion are adapter-ligated.  Further, patented claim 11 recites the sample comprises a plurality of CRISPR/Cas system protein-gRNA complexes.  Thus patented claim 11 anticipates the composition of instant base claim 57 being a composition comprising a mixture of DNA targeted sequences for depletion and DNA sequences of interest where the DNA targeted sequences for depletion and the DNA sequences of interest are adapter-ligated, and the DNA targeting sequences for depletion are complexed to a gRNA-CRISPR/Cas system protein complex and the sequences of interest comprise less than 50% of the DNA in the composition.
Instant claim 58 is anticipated by patented claim 11 which recites that the targeted sequences for depletion are from a host organism and the sequences of interest are from a non-host organism.
Instant claim 59 is rendered obvious by the combination of patented claims 11 and 5.  Patented claim 5 recites that recites that the CRISPR/Cas system is Cas9.
Instant claim 60 is rendered obvious by the combination of patented claims 11 and 7.  Patented claim 7 recites that the CRISPR/Cas system is thermostable.
Instant claim 71 is rendered obvious by the combination of patented claims 11 and 2.  Patented claim 2 recites that the composition comprises at least 102 unique CRISPR/Cas system protein-gRNA complexes.  
Instant claim 72 is rendered obvious by the combination of patented claims 11 and 12.  Patented claim 12 recites that the DNA is from any one of a biological, clinical, forensic, or environmental sample.
Instant claims 76 and 77 are rendered obvious by the combination of patented claim 20.  Patented claim 20 depends from base claim 16 and recites all the components of instant claims 76 and 77 and recites that the sequences of interest comprise less than 5% of the total nucleic acids in sample.
Instant claim 78 is rendered obvious by the combination of patented claims 11 and 15.  Patented claim 15 recites that the DNA is from a sample selected from whole blood, plasma, serum, tears, saliva, mucous, cerebrospinal fluid, teeth, bone, fingernails, feces, urine, tissue, and a biopsy.
Instant claim 79 is rendered obvious by the combination of patented claims 11 and 6.   Patented claim 6 recites that the CRISPR/Cas system protein is a CRISPR/Cas system protein nickase.
Instant claim 80 is rendered obvious by the combination of patented claims 11 and 8.   Patented claim 8 recites that the host organism is selected from the group consisting of a human, cow, horse, sheep, pig, monkey, dog, cat, gerbil, bird, mouse, and rat.
Instant claim 81 is rendered obvious by the combination of patented claims 11 and 9.   Patented claim 9 recites that the non-host organism is a bacteria, or a virus.
Instant claim 82 is rendered obvious by the combination of patented claims 11 and 2.   Patented claim 2 recites that the composition comprises at least 102 unique CRISPR/Cas system protein-gRNA complexes.
Instant claim 83 is anticipated by patented claim 11 which recites that the targeted sequences for depletion and the sequences of interest are adaptor ligated.  
Instant claim 84 is rendered obvious by the combination of patented claims 11 and 10.   Patented claim 10 recites that the adapter-ligated sequences range from 50-1000bp.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have combined elements from the dependent claims as mentioned in the body of the rejection for the reasoning of making a composition useful for performing a method of selecting out unwanted sequences from sequences of interest in a sample using CRISPR/Cas because these elements in the dependent claims are preferred embodiments for achieving a successful method of selecting out unwanted sequences from sequences of interest in a sample using CRISPR/Cas.
Conclusion
No claims allowed.
Related prior art is Cann et al (US 2016/0017396 published January 21, 2016; filed July 20, 2015).  This reference is not being applied in a rejection in this office action but may be applied in a future office action if appropriate.  Cann et al disclose methods and compositions for enriching a target nucleic acid (sequence of interest) using a CRISPR/Cas/gRNA system to target the sequences interest and separate them from “sequences for depletion”.  Cann et al disclose ligating adaptors to the nucleic acid fragments. (ref claim 25).  Cann et al disclose that the sample may be enriched for the target nucleic acid up to 100%. (para 0122).  Cann et al disclose a host organism may be human, cow, rats (para 0126).  Cann et al disclose DNA may be from microorganisms, mitochondria, and viruses present in a biological sample (para 0095).  Cann et al disclose nuclease null Cas9 (para0141).  Cann et al disclose isothermal Cas (para0162). Cann et al disclose in para [0168] using a CRISPR/Cas complex to target unwanted sequences and to cleave these unwanted sequences to deplete them from the mixture to therefore enrich for target sequences of interest:
 As an alternative to direct enrichment of the target nucleic acid sequence containing SNV, the present disclosure also provides a method for enriching nucleic acid sequence containing SNV by destroying other genotypes or polynucleotides that do not contain SNV using CRISPR-Cas systems. In some embodiments, the present disclosure provides a method for detecting single nucleotide variant (SNV) including obtaining a population of cell free DNA from a subject's plasma or serum; providing a first endonuclease system having a first clustered regularly interspaced short palindromic repeats (CRISPR) RNA (crRNA) or a derivative thereof, and a first CRISPR-associated (Cas) protein or a variant thereof, wherein the first crRNA or the derivative thereof contains a first target-specific nucleotide region complementary to a region of a first target nucleic acid, and wherein the first Cas protein has nuclease activity; cleaving the first target nucleic acid using the endonuclease system, and amplifying a second target nucleic acid using Polymerase Chain Reaction (PCR), wherein the the second target nucleic acid contains a single nucleotide variant version of the first target nucleic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658